EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Patrick Burns on 2/10/2021 and 2/11/2021.

2.	The application has been amended as follows: 
Claim 1, line 4, change “comprising” to -- consisting of --.
Claim 6, line 4, insert -- hours -- after “60”,
 line 7, change “heat” to -- hot --.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest an aluminum alloy substrate with the claimed alloying ranges, complete with the Al-Fe intermetallic distribution density characteristics as defined in independent claim 1, or a method of making said aluminum alloy substrate as defined in dependent claim 5.  JP 2013-112884A is drawn to a similar Al-Mg-Fe alloy substrate for a magnetic disk, but does not overlap the claimed Mg range, and while JP ‘884 mentions Al-Fe particles, nothing in that document would suggest those particles are of relative sizes that would meet the claimed A/B ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        




/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        2/11/2021